PER CURIAM.
Upon consideration of the record on appeal and the briefs and argument of the parties, the decision of the district court is affirmed for substantially the reasons stated therein. See Stephen D. DeVito, Jr. Trucking Inc. v. The Rhode Island Solid Waste Management Corp., et al., 770 F.Supp. 775 (D.R.I.1991). The parties are advised, however, that this is an appeal from the grant of a preliminary injunction which is, of course, subject to further development during the course of the main case.

The preliminary injunction is affirmed. Costs to appellee.